

116 HR 5452 IH: Sandy Duplication of Benefits Fairness Act
U.S. House of Representatives
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5452IN THE HOUSE OF REPRESENTATIVESDecember 17, 2019Mr. King of New York (for himself, Miss Rice of New York, Mr. Zeldin, and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide a duplication of benefits fix for Sandy CDBG–DR recipients, and for other purposes.
	
 1.Short titleThis Act may be cited as the Sandy Duplication of Benefits Fairness Act. 2.Duplication of benefits (a)AmendmentSection 1210(a)(3) of the FAA Reauthorization Act of 2018 (Public Law 115–254; 132 Stat. 3186) is amended by striking January 1, 2016 and inserting October 1, 2012.
 (b)ApplicabilityThe amendment made by subsection (a) shall take effect as if included in the enactment of the FAA Reauthorization Act of 2018 (Public Law 115–254; 132 Stat. 3186).
			